Converted Organics of California, LLC 10-K Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements of Converted Organics Inc. on FormS-8 (Numbers 333-151505, 333-168340 and 333-173265) of our report dated March 15, 2013, relating to the consolidated financial statements of Converted Organics Inc. appearing in the Annual Report on Form 10-K for the years ended December31, 2012 and 2011. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ Moody, Famiglietti & Andronico, LLP Tewksbury, Massachusetts March 15, 2013
